Citation Nr: 0631581	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  99-11 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to October 22, 
1997. 

2.  Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from January 1, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1967 until 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New York, 
New York.

The issue of entitlement to a rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD), from January 1, 
1998, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDING OF FACT

For the period prior to October 22, 1997, the veteran's PTSD 
was productive of complaints of anxiety, panic attacks and 
isolative behaviors; objectively, the veteran was oriented, 
had normal speech and thought processes, and displayed no 
neglect of appearance or hygiene.


CONCLUSION OF LAW

Prior to October 22, 1997, the criteria for entitlement to 
an evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued 
its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, to 
include an increased rating claim.  

In the present case, VA satisfied its duty to notify by 
means of December 2003 and June 2006 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The June 2006 letter also 
provided information as to the rating of disabilities and 
also as to effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a March 
2004 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided by the veteran and his wife at a December 
1999 hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The schedular criteria for rating 
PTSD were revised effective November 7, 1996.  As the 
veteran's increased rating claim was received on November 
14, 1997, the rating period for consideration on appeal is 
from November 14, 1996.  See 38 C.F.R. § 3.400(o)(2).  As 
such, the criteria effective prior to November 7, 1996 are 
not applicable in this case. 

From November 7, 1996, the VA schedular formula for rating 
PTSD reads in pertinent part as follows:

100%  - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (as in effect from 
November 7, 1996).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for 
the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.  

At the outset, it is noted that the veteran was first 
service-connected for a psychiatric disability in a June 
1972 rating decision.  At that time, the disability was 
characterized as "anxiety reaction with depressive 
features."  A later July 1984 rating action characterized 
the disability as "generalized anxiety disorder."  In a May 
1998 rating decision, the issue was recharacterized as PTSD.  
Based on such history, the Board will consider all 
psychiatric symptomatology of record, including that 
attributable to an anxiety disorder, as part of the service-
connected disability on appeal.  

As noted above, the veteran's claim of entitlement to an 
increased rating for his service-connected PTSD was received 
on November 14, 1997.  As such, the rating period on appeal 
is from November 14, 1996, one year prior to the date of 
receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).

The Board notes that the May 1998 rating decision awarded a 
temporary total rating for the service-connected PTSD based 
on hospital treatment or observation during the pendency of 
this appeal.  Such rating, awarded pursuant to 38 C.F.R. 
§ 4.29, was effective from October 22, 1997 to January 1, 
1998.  At that time, a 70 percent evaluation was awarded, 
pursuant to a February 2000 supplemental statement of the 
case decision.  

Based on the above, the veteran is in receipt of a 50 
percent evaluation for the portion of the rating period on 
appeal that precedes October 22, 1997.  He is in receipt of 
a 70 percent evaluation for the portion of the rating period 
on appeal beginning January 1, 1998.  The interim period, 
during which the veteran is in receipt of a total temporary 
rating, is not for consideration in this adjudication, as a 
higher evaluation is not possible during that time frame.  
As noted above the issue of entitlement to an evaluation in 
excess of 70 percent for the disability at issue, from 
January 1, 1998 is the subject of a remand below.

I.  Increased rating-  PTSD, prior to October 22, 1997

As previously noted, the veteran is in receipt of a 50 
percent evaluation for his PTSD during the period prior to 
October 22, 1997.  In order to achieve the next-higher 70 
percent rating, the evidence must demonstrate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 50 percent evaluation and that a higher 
rating is not warranted during the period in question.  In 
so finding, the Board observes that the evidence fails to 
indicate any suicidal ideation during the period in 
question.  To the contrary, the veteran denied suicidal or 
homicidal ideation upon admission to a VA hospital in 
October 1997.  Moreover, there is no evidence of any 
obsessional rituals that interfere with daily activity.  
Furthermore, the competent evidence does not reveal speech 
that is intermittently illogical, obscure, or irrelevant.  
To the contrary, the veteran's speech was clear, goal-
oriented and normal in tone upon his VA admission in October 
1997.  Moreover, there was no evidence of a formal thought 
disorder or any loosening of associations.  The evidence of 
record also fails to demonstrate spatial disorientation or 
neglect of personal appearance and hygiene.  Indeed, the 
veteran was fully oriented at the time of his October 1997 
VA hospitalization.  Finally, the veteran was well-groomed 
at that time. 

The October 1997 VA hospital admission report reveals a GAF 
score of 52, which further supports the conclusion that an 
increased rating is not justified here.  Indeed, a GAF score 
of 52 is reflective of more moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Such moderate problems are already accounted for by the 50 
percent rating currently in effect for the period prior to 
October 22, 1997.  

In finding that the veteran is not entitled to the next-
higher 70 percent rating under Diagnostic Code 9411, it is 
acknowledged that the October 1997 VA admission report 
indicates a long history of panic attacks.  However, there 
are no objective findings to show that such attacks were 
near-continuous.  The Board also acknowledges the veteran's 
avoidance and isolation behaviors but finds that, for the 
reasons addressed above, his overall disability picture is 
not more nearly approximated by the next-higher 70 percent 
rating.   

In conclusion, the 50 percent evaluation in effect prior to 
October 22, 1997, is appropriate and there is no basis for a 
higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
prior to October 22, 1997, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, it is noted that 
the veteran is in receipt of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.29 effective from October 22, 
1997, until January 1, 1998, for a period of hospitalization 
from October 1997 to December 1997.  Such total temporary 
rating appropriately accounts for such hospitalization and 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is therefore not warranted.


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), prior to October 22, 1997, is denied.


REMAND

The veteran seeks an evaluation in excess of 70 percent for 
PTSD, from January 1, 1998.  In reviewing the record, the 
Board observes that the veteran was last afforded a VA 
psychiatric examination in July 2004.  Subsequent VA 
psychiatric treatment records reflect complaints of 
worsening symptoms.  In this regard, the Board notes that VA 
outpatient treatment reports dated in July 2006 characterize 
the disability as severe, and noted that the veteran 
reported it was increasingly difficult to hold gainful 
employment.  The July 2006 VA treatment reports were 
received subsequent to certification of the appeal to the 
Board, and without waiver of RO consideration of the 
additional evidence.  

In view of the foregoing, the Board finds that the case 
should be remanded to the RO for the following action:

1.  Contact the veteran and request that 
he provide the names and addresses of 
all medical providers of psychiatric 
treatment for the disability at issue 
since July 2006, to include private and 
VA medical providers.  Any necessary 
authorization for release of such 
documents should be obtained.  An 
attempt should be made to obtain all 
identified treatment records.

2.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
nature and severity of the service-
connected psychiatric disability at 
issue.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should comment on how the 
disability impairs him functionally, to 
include the effects of the veteran's 
service connected disability on his 
ordinary activity and employability.

3.  Thereafter, the RO should 
readjudicate the issue on appeal of 
entitlement to an evaluation in excess 
of 70 percent for PTSD, from January 1, 
1998.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


